internal_revenue_service index no number release date cc dom p si plr-111345-98 date legend partnership gp lp authority dollar_figurex y z date this letter responds to a letter dated date together with prior correspondence submitted on behalf of the partnership requesting rulings under sec_752 and sec_465 of the internal_revenue_code regarding the partnership's incurrence of debt and its use of the debt proceeds to pay some of the partnership's existing debt obligations facts the partnership is engaged in the development and operation of apartment communities gp is the general_partner of the partnership lp is a limited_partner of the partnership partnership was formed by gp contributing cash and lp and their predecessor entities contributing assets including properties subject_to secured nonrecourse debt the partnership has elected to use the traditional allocation method under sec_704 and sec_1_704-3 of the income_tax regulations to account for the variation between the partnership’s basis in contributed_property and the fair_market_value of the property at the time of contribution on date authority issued certain bonds the bonds under the terms of a loan agreement between authority and the partnership the loan agreement the bonds will be payable solely from and secured_by payments to be made by the partnership the bonds were issued under an indenture of trust the indenture between authority and the trustee named therein the trustee pursuant to the indenture authority has assigned its right title and interest in the loan agreement to the trustee for the benefit of the bond owners the bonds are secured_by the partnership’s pledge and assignment to make the loan payments under the loan agreement the partnership’s obligation to make payments under the loan agreement and the bonds the financing is a general obligation of the partnership and is not secured_by any particular partnership asset the financing is not recourse to any partner of the partnership or related_person as defined in sec_1_752-4 and is not secured_by any assets of any partner or related_person the partnership used the proceeds from the financing to repay bonds with an aggregate principal_amount of dollar_figurex previously issued by authority and secured_by y separate mortgage loans on partnership properties the financing originally was issued to nationally recognized underwriters the underwriters however immediately sold the financing but only to persons who to the best knowledge of the partnership are qualified persons as defined in sec_49 who are also either i qualified institutional buyers as defined in rule 144a under the securities act of or ii institutional accredited investors as defined in rule a or of the securities act of the initial purchasers each initial purchaser acknowledged and represented that it was purchasing an interest in the financing for its own account or an account over which it exercises sole investment discretion and that it and any such account is a person which is a bank savings loan association insurance_company or fund including partnerships trusts mutual funds long term bond funds hedge funds separate_accounts and portfolio managers that regularly purchases municipal revenue obligations such as multifamily housing bonds the ultimate obligor of which is a non-municipal entity and either a qualified institutional buyer or institutional accredited investor agreed that if it or such account resells or transfers its interest in the financing before the second anniversary of the issuance of the financing such interest may be resold or transferred only to a person which is a bank savings loan association insurance_company or fund including partnerships trusts mutual funds long term bond funds hedge funds separate_accounts and portfolio managers that regularly purchases municipal revenue obligations such as multifamily housing bonds the ultimate obligor of which is a non-municipal entity and agreed that it will give each subsequent purchaser notice of any restrictions on the transfer of the financing the bonds bear a legend referring to these restrictions and prior to the second anniversary of the issuance of the financing transfers of the bonds will be prohibited unless the transferee acknowledges in writing that it is buying the bonds for its own account or an account over which it exercises sole investment discretion and that it or such account is a bank savings loan association insurance_company or fund including partnerships trusts mutual funds long term bond funds hedge funds separate_accounts and portfolio managers that regularly purchases municipal revenue obligations such as multifamily housing bonds the ultimate obligor of which is a non-municipal entity the partnership represents that the allocation of the financing among its multiple properties at the time the financing was incurred will be used throughout the time the financing is outstanding to the best of its knowledge the initial purchasers will be qualified persons as defined in sec_49 prior to the second anniversary of the issuance of the financing and during that time period substantially_all of the benefits_and_burdens_of_ownership of the financing will inure to persons who are qualified persons as defined in sec_49 and the financing is not convertible into an equity_interest in the partnership the value of the partnership's non-real property assets partnership’s assets other than real_property is less than percent of the value of all of its assets the partnership's non-real property assets are personal_property that is incidental to the activity of holding real_property working_capital deferred financing costs and a z partnership_interest in a property management company the service business that manages a portion of the partnership's real properties the partnership will use its working_capital that is not directly connected to providing space to its tenants to either repay existing debt or purchase additional investments in real_property or personal_property incidental thereto the value of the partnership's interest in the service business is less than five percent of the value of all of its assets rulings requested the financing is treated as a nonrecourse_liability under sec_1_752-1 and to the extent the creditor has a claim against the partnership's property under state law if the partnership defaults on the financing the partnership's properties are treated as subject_to the financing under sec_1_752-3 to calculate the sec_704 minimum gain under sec_1_752-3 the partnership may allocate the financing among its various properties that are subject_to the financing in any amount that does not exceed the lesser_of i the fair_market_value of the property or ii the amount of debt previously allocated to the property and repaid with proceeds from the financing the financing is treated as qualified_nonrecourse_financing under sec_465 and to the extent the creditor has a claim against the partnership's properties under state law if the partnership defaults on the financing the partners will be considered at risk for their shares of the financing law and rulings sec_752 issues and ruling sec_1 nonrecourse_liability sec_1_752-1 provides that a partnership_liability is a nonrecourse_liability under sec_752 to the extent that no partner or related_person bears the economic risk of loss under sec_1_752-2 in this case although the financing is a general obligation of the partnership the creditors will have no claim against the partners in the partnership or any related_person as defined in sec_1_752-4 or any such persons' assets if the partnership defaults on the financing thus no partner or related_person bears the economic risk of loss under sec_1_752-2 therefore the financing is a nonrecourse_liability under sec_752 no specific partnership property secures the financing but the creditors will have a claim against all of the partnership's properties if the partnership defaults on the financing we conclude based solely on the facts submitted and the representations made that the partnership's properties are subject_to the financing under sec_1_752-3 to the extent a creditor on the financing has a claim against such properties under state law if the partnership defaults on the financing allocation of the financing among the partnership's properties under sec_752 the property contributed to the partnership included_property whose adjusted tax basis differed from its fair_market_value at the time of contribution sec_704 provides that income gain loss and deduction for property contributed to the partnership by a partner must be shared among the partners to take account of the variation between the adjusted tax basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that except as otherwise provided in the regulations sec_704 applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and losses on items of contributed_property cannot be aggregated sec_752 provides that any increase in a partner's share of partnership liabilities or any increase in a partner's individual liabilities by reason of the assumption by such partner of partnership liabilities will be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner's share of partnership liabilities or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities will be considered as a distribution of money to the partner by the partnership sec_752 provides that for sec_752 a liability to which property is subject will to the extent of the fair_market_value of such property be considered as a liability of the owner of the property sec_1_752-3 provides that a partner's share of the nonrecourse liabilities of a partnership equals the sum of the amounts specified in sec_1_752-3 - sec_1_752-3 provides that the partner's share of the nonrecourse liabilities of the partnership includes the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration the gain a partner would be allocated under the hypothetical sale in sec_1_752-3 is referred to as sec_704 minimum gain sec_704 minimum gain is the amount of gain that a partner would receive under sec_704 from a hypothetical sale solely in satisfaction of the nonrecourse liabilities encumbering partnership property with limited exceptions see sec_1 e sec_704 gain is calculated on a property-by-property basis if more than one item of partnership property is subject_to a single nonrecourse_liability the partnership must allocate the nonrecourse_liability among the individual items of partnership property before the partnership can calculate each partner's share of sec_704 minimum gain the portion of the nonrecourse_liability allocated to each item of partnership property is then treated as a separate loan under sec_1_752-3 in this case more than one item of partnership property is subject_to the financing we conclude based solely on the facts submitted and the representations made that when determining the sec_704 minimum gain under sec_1_752-3 the partnership may allocate the financing among its properties that are subject_to the financing in any amount that does not exceed the lesser_of i the fair_market_value of the property or ii the amount of debt previously allocated to the property and repaid with proceeds of the financing sec_465 issue and ruling for an individual or a c_corporation that satisfies the stock ownership requirement of sec_542 sec_465 limits the loss deductions for any taxable_year for an activity to the extent of the taxpayer’s at-risk amount for the activity at the close of the taxable_year for partnerships the sec_465 at-risk_limitation applies at the partner level under sec_465 the activity of holding real_property is subject_to the at-risk_limitation of sec_465 sec_465 provides that a taxpayer's at-risk amount includes amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of the borrowed amounts sec_465 however allows a taxpayer to treat qualified_nonrecourse_financing as an amount_at_risk even though the taxpayer is not personally liable for the repayment of the financing sec_465 provides that notwithstanding any other provision of sec_465 for an activity of holding real_property a taxpayer is considered at risk for the taxpayer's share of any qualified_nonrecourse_financing that is secured_by real_property used in the activity sec_465 defines qualified_nonrecourse_financing as any financing i that is borrowed by the taxpayer for the activity of holding real_property ii that is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii except to the extent provided in regulations for which no person is personally liable for repayment and iv that is not convertible debt for entities classified as partnerships under the code the legislative_history to sec_465 indicates that financing must satisfy the requirements of sec_465 at both the partnership level and the partner level to be treated as qualified_nonrecourse_financing h_r rep no 99th cong 1st sess vol c b s rep no 99th cong 2d sess vol c b we conclude based solely on the facts submitted and representations made that the financing is qualified_nonrecourse_financing under sec_465 therefore the partners of the partnership will be considered at risk for their share of the financing to the extent a creditor on the financing has a claim against the partnership's properties under state law if the partnership defaults on the financing this ruling is directed only to the taxpayer who requested it under sec_6110 this ruling may not be used or cited as precedent sincerely yours daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
